Citation Nr: 9924431	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-12 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bipolar disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from April 1966 to October 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's claim of entitlement to service 
connection for bipolar disorder.

Service connection was denied by the Wichita RO in a January 
1995 rating decision.  The veteran was notified of this 
decision the same month.  The veteran then filed a notice of 
disagreement, in February 1995, and the Wichita RO provided 
the veteran with a statement of the case in March 1995.  The 
veteran did not timely file a substantive appeal.

In August 1996, the veteran again submitted a claim for 
service connection for bipolar disorder, stating that he had 
new and material evidence pertaining to his psychiatric 
treatment.  The Houston RO denied the veteran's claim in an 
October 1996 rating decision, as the new evidence of record 
did not show that the veteran's bipolar disorder originated 
in service or that the veteran was treated for this disorder 
within one year after separation from service.  The veteran 
then filed this appeal.


FINDINGS OF FACT

1.  Entitlement to service connection for bipolar disorder 
was last denied by the Wichita RO in January 1995; the 
veteran was properly notified of that determination, and no 
appeal was perfected therefrom.

2.  Evidence received since the Wichita RO's January 1995 
determination consists of post-service VA treatment records, 
post-service private medical records, and a lay statement 
from the veteran's mother.  In effect, the state of the 
record remains unchanged.

CONCLUSIONS OF LAW

1.  Evidence received since the January 1995 determination 
which denied service connection for bipolar disorder is not 
new and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

2.  The January 1995 determination is final, and the 
veteran's claim of service connection for bipolar disorder is 
not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1998).  When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5801.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  
Service connection may be presumed where certain diseases, 
including psychoses, manifest themselves to a compensable 
degree within one year after separation from service.  
38 C.F.R. §§ 3.307, 3.309(a) (1998).

II.  Factual Background

When the Wichita RO considered the veteran's claim in January 
1995, the pertinent evidence of record consisted of the 
veteran's service medical records and VA treatment records 
(dated from July 1990 to October 1994).

The veteran's service medical records indicate that the 
veteran complained of abdominal cramps and nervousness in 
April 1968.  Entries dated throughout August 1969 document 
the veteran's nervousness and irritability but no particular 
stress, as reported by the veteran.  It was opined that the 
veteran's gastrointestinal reaction was psychophysiological.  
The veteran stated that he wanted to stop flying and that he 
did not feel that flying was the basis of his anxiety.  The 
veteran was started on Meprobamate.  A September 1969 entry 
notes the veteran's marked agitation.  He was then started on 
Thorazine.  The veteran's separation examination (also 
conducted in September 1969) is negative for any noted 
abnormalities.

The VA treatment records (dated from July 1990 to October 
1994) document the veteran's repeated treatment for alcohol 
abuse/dependency.  Other diagnoses contained in these records 
include possible adjustment disorder, narcissistic 
personality disorder, polydrug abuse, bipolar affective 
disorder, borderline personality disorder, and history of 
depression.  The records are almost completely silent as to 
the veteran's service history, except for a January 1994 
Psychology Consultation Report, which notes that the veteran 
joined the Navy during Vietnam, was discharged in 1969, and 
never saw combat.  There is no clinical discussion relating 
any of the veteran's disorders to service, and nothing in the 
records references treatment received by the veteran within a 
year after his separation from service.

Subsequent to the Wichita RO's January 1995 determination, 
the Houston RO received and considered private medical 
records (dated from April 1988 to March 1992), additional VA 
treatment records (dated from November 1990 to August 1997), 
and a lay statement from the veteran's mother.

The veteran's private medical records (dated from April 1988 
to March 1992) reference the veteran's treatment at VA 
facilities for alcohol dependence and note his military 
service in the Navy.  The records pertain primarily to the 
veteran's many post-service admissions for alcohol 
detoxification.  Other diagnoses include psychoactive 
substance abuse, not otherwise specified, and personality 
disorder, not otherwise specified, with antisocial traits.  
There is no substantive discussion as to the veteran's 
service and no clinical opinion relating any of the veteran's 
disorders to service.

The additional VA treatment records (dated from November 1990 
to August 1997) document numerous post-service admissions for 
alcohol detoxification and treatment for bipolar disorder.  
Other diagnoses include personality disorder, panic disorder, 
and polysubstance abuse.  These records contain no 
substantive discussion as to the veteran's service and offer 
no medical opinion as to any causal relationship between the 
veteran's various disorders and service.  

The lay statement from the veteran's mother reflects her 
recollections that the veteran had been a typical young man 
when he joined the Navy but had behaved differently upon his 
return.  The veteran had problems when he got out of the 
Navy, and she had been amazed at the difference in his 
behavior.  The veteran's mother stated that she had never 
heard of manic depressive bipolar disorder until the veteran 
had been diagnosed as such, but looking back, she knew that 
was why the veteran behaved as he did after service.

III.  Analysis

In January 1995, the Wichita RO denied the veteran's claim 
for service connection for bipolar disorder, stating that the 
veteran's service medical records were negative for 
complaints and treatment of bipolar disorder and that the 
additional evidence failed to establish that the veteran was 
treated for a psychosis within one year after his separation 
from service.  Subsequent to January 1995, the Houston RO 
received and considered additional VA treatment records, 
private medical records, and a lay statement from the 
veteran's mother.  While the Board recognizes the presumption 
of credibility afforded evidence presented by a veteran in an 
attempt to reopen a final decision, it does not find the 
additional evidence to be new and material, as required by 
law.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Specifically, while all of the post-January 1995 evidence is 
new to the record, in that it was not before the Wichita RO 
at that time, none of it is material.  For evidence to be 
considered sufficient to reopen a prior denial, it must be 
both new and material.  See 38 C.F.R. § 3.156(a).

In this instance, the veteran's private medical records 
pertain to treatment received starting in April 1988, almost 
20 years after the veteran's separation from service.  
Further, they primarily document treatment received by the 
veteran for his severe alcohol dependence, not bipolar 
disorder.  Indeed, the diagnosis of bipolar disorder is not 
even reflected therein.  Moreover, these records contain no 
clinical discussion relating any of the veteran's disorders 
to his service.  As such, these records do not bear directly 
or substantially upon the specific matter under 
consideration, service connection, and need not be considered 
in order to fairly decide the merits of this matter.  Id.

The additional VA treatment records also pertain to treatment 
received by the veteran 20 years and more after his 
separation from service and again indicate that the veteran 
had been treated primarily for alcohol dependence.  While 
treatment is also documented for bipolar disorder, there is 
no clinical opinion relating the veteran's bipolar disorder 
to service contained in these records, and nothing in these 
records suggests or documents diagnosis and treatment of 
bipolar disorder within one year of the veteran's separation 
from service.  As was the case with the veteran's private 
medical records, these records do not bear directly or 
substantially upon the specific matter under consideration, 
entitlement to service connection, and need not be considered 
in order to fairly decide the merits of this matter.  Id.

As for the lay statement from the veteran's mother, while she 
is competent to relate her recollections as to the veteran's 
behavior upon his return from service and speak to 
symptomatology exhibited by the veteran, she is not competent 
to either diagnose bipolar disorder or relate it to the 
veteran's service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Where the determinative issue involves medical 
diagnosis or causation, competent medical evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  As 
such, the Board finds that this additional evidence is not so 
significant, when viewed by itself or in connection with 
evidence previously assembled, that it must be considered in 
order to fairly decide the merits of the case, i.e., 
entitlement to service connection.  See 38 C.F.R. § 3.156(a).

The Board has disposed of this claim on the basis of whether 
new and material evidence has been submitted, as allowed by 
law.  See Barnett v. Brown, 83 F.3d. 1380; Green v. Brown, 4 
Vet. App. 382.  As such, the Board has considered whether the 
veteran was given adequate notice of the need to submit 
evidence or argument on the question presented for review, 
along with an opportunity to respond.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In view of the Houston RO's October 
1996 rating decision, the statement of the case (dated in 
December 1996), and the supplemental statement of the case 
(dated in March 1999) the Board finds that the veteran has 
been adequately informed of the evidence required in this 
case and afforded an opportunity to respond.  Specifically, 
the veteran was informed that medical evidence showing that 
bipolar disorder was diagnosed either in service or within 
one year after separation of service was necessary in order 
to reopen his claim.

The Board notes that the Court recently announced a three-
step test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, supra.

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for bipolar 
disorder, the first element has not been met.  Accordingly, 
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. at 171 (1996).



ORDER

New and material evidence has not been submitted sufficient 
to reopen the veteran's claim of service connection for 
bipolar disorder.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

